DETAILED ACTION
	This office action is in response to Applicant’s amendment filed on 15 November 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11F.3d1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CPR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/ AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-1.jsp.
	
Claims 1-20 of instant application U.S. Patent Application 16/665,838 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,515,430 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application claims are essentially covered by the limitations of the patent claims.
	Illustrated below is a summary of the mapping between claims of instant application U.S. Patent Application 16/665,838 and corresponding claims of U.S. Patent No. 10,515,430 B2 rejected on the grounds of nonstatutory double patenting as obvious variants thereof. Also note method and system claims are obvious variations.
16/665,838
1, 13, 20
2-12
14-19
10,515,430 B2
1, 13,
2-12, 20
14-19

	Also, shown below is a mapping between the limitations of independent claim 1 of instant application U.S. Patent Application 16/665,838 and independent claim 1 of U.S. Patent No. 10,515,430 B2.
Claim 1 – instant application 16/665,838	      Claim 1 – U.S. Patent No. 10,515,430 B2
A method for buffer allocation on a memory of a graphics processing unit, comprising:
A method for buffer allocation on a memory of a graphics processing unit, comprising:
analyzing, by the graphics processing unit, a program to be executed on the graphics 


buffering, using the graphics processing unit, by allocating a placement of the object in a device buffer on the graphics processing unit memory using access boundary alignment based on the set of elements and the identified access patterns, the allocating being configured to reduce a number of memory accesses to and from global memory during the execution of the program, the device buffer being allocated for the object with an alignment of a lowest address in the set of elements in the device buffer with a memory transaction boundary.


Claim Status
	Claims 1-20 are currently pending: 1-20 have been amended.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 15 November 2021), with respect to the rejection of claims 1-20 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Allowable Subject Matter
	Pursuant to overcoming the non-statutory double patenting rejection of instant claims 1-20 over claims 1-20 of U.S. Patent No. 10,515,430 B2, instant claims 1-20 comprise allowable subject matter.
	The present invention relates to the allocation of a buffer on a memory of a graphics processing unit to buffer metadata and non-metadata elements aligned with a memory transaction boundary.
	Further, the following is an examiner’s statement of reasons for allowance:
As per independent claim 1, Sweeney P.F. (US 6,401,182 B1) discloses the claimed: computer-implemented method for memory allocation on a memory of a processing unit (Sweeney: fig. 2; col. 1:13-18), comprising: analyzing, by the processing unit, a program to be executed on the processing unit to determine, for an object in the program, a set of elements in the object that are designated to be accessed during an execution of the program (Sweeney: fig. 1, illustrating a data structure comprising elements char and integer, fig. 3, ‘program analysis’, and fig. 4, illustrating a “compiler” which parses and “analyzes” instructions to generate machine code; col. 2:18-22, and col. 3:48-54); and storing using the processing unit by allocating a placement of the object in a memory on the processing unit based on the set of elements to minimize a number of memory accesses during the execution of the program (Sweeney: fig. 1; col. 1:59-67), while
Wu et al (US 2013/0051478 A1) teaches a graphics processing unit (Wu: fig. 1, ‘central processing unit’ 110 or ‘graphics or co-processing unit’ 115 in a computing system that implements a video decoder (see [0006]); please note, in a broadest reasonable interpretation (BRI), a processor that operates on or processes graphics data may be considered a graphics processing unit), and buffering by allocating a placement of an object in a device buffer on a graphics processing unit (Wu: fig. 1, ‘graphics or co-processing unit’ 115, ‘memory’ 120 or 125 (memories 120/125 are interpreted as ‘memories on a graphics processing unit’); [0061]), and
Chilimbi et al (US 2004/0215880 A1) discloses identifying access patterns of non-metadata elements in an object during the execution of a program (Chilimbi: [0166], claim 42), and allocating placement of an object in a buffer to minimize memory accesses to and from global memory during execution of the program (Chilimbi: [0083-0088, 0169], [0014-0016]).
In addition, Sharifi Mehr N. (US 10,853,350 B1) teaches identifying access patterns of each of one or more metadata elements in an object (Mehr: fig. 2, ‘data object’ 104 → ‘data characteristics 202 (e.g., content, metadata)’, fig. 3, ‘data object metadata’ 308 within ‘data object’ 104 (interpreted as metadata in an object); abstract, and col. 4:13-19)
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “buffering using the graphics processing unit by allocating a placement of the object in a device buffer on the graphics processing unit … the device buffer being allocated for the object with an alignment of a lowest address in the set of elements in the device buffer with a memory transaction boundary.”
As per independent claims 13 and 20, these claims are also allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Response to Arguments
Applicant’s arguments concerning the non-statutory obviousness-type double patenting rejection of claims 1-20 filed 15 November 2021 have been fully considered, but they are not persuasive.
Issue: Rejection of claims 1-20 under nonstatutory obviousness-type double patenting with respect to claims 1-20 of U.S. Patent 10,515,430 B2.
	Regarding claim 1-20, Applicant argues on pp. 7-8, “[c]laims 1-20 stand rejected on the ground of nonstatutory obviousness-type double patenting … the Examiner is respectfully requested to hold the provisional double-patenting rejection in abeyance pending resolution of remaining matters.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/PATRICK F VALDEZ/Examiner, Art Unit 2611